
	

114 S847 IS: Transnational Criminal Organization Illicit Spotter Prevention and Elimination Act
U.S. Senate
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 847
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2015
			Mr. McCain (for himself and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the intentional hindering of immigration, border, and customs controls, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Transnational Criminal Organization Illicit Spotter Prevention and Elimination Act.
		2.Unlawfully hindering immigration, border, and customs controls
			(a)Enhanced penalties
 (1)In generalChapter 9 of title II of the Immigration and Nationality Act (8 U.S.C. 1351 et seq.) is amended by adding at the end the following:
					
						295.Unlawfully hindering immigration, border, and customs controls
 (a)Illicit spottingAny person who knowingly transmits, by any means, to another person the location, movement, or activities of any Federal, State, local, or tribal law enforcement agency with the intent to further a Federal crime relating to United States immigration, customs, controlled substances, agriculture, monetary instruments, or other border controls shall be fined under title 18, imprisoned not more than 10 years, or both.
							(b)Destruction of United States border
 controlsAny person who knowingly and without lawful authorization destroys, alters, or damages any fence, barrier, sensor, camera, or other physical or electronic device deployed by the Federal Government to control the border or a port of entry or otherwise seeks to construct, excavate, or make any structure intended to defeat, circumvent, or evade any such fence, barrier, sensor camera, or other physical or electronic device deployed by the Federal Government to control the border or a port of entry—
 (1)shall be fined under title 18, imprisoned not more than 10 years, or both; and
 (2)if, at the time of the offense, the person uses or carries a firearm or who, in furtherance of any such crime, possesses a firearm, that person shall be fined under title 18, imprisoned not more than 20 years, or both.
 (c)Conspiracy and attemptAny person who attempts or conspires to violate subsection (a) or (b) shall be punished in the same manner as a person who completes a violation of such subsection..
 (2)Clerical amendmentThe table of contents in the first section of the Immigration and Nationality Act is amended by inserting after the item relating to section 294 the following:
					Sec. 295. Unlawfully hindering
				immigration, border, and customs
				controls..
				(b)Prohibiting carrying or use of a firearm
 during and in relation to an alien smuggling crimeSection 924(c) of title 18, United States Code, is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by inserting , alien smuggling crime, after crime of violence each place that term appears; and
 (B)in subparagraph (D)(ii), by inserting , alien smuggling crime, after crime of violence; and
 (2)by adding at the end the following:  (6)For purposes of this subsection, the term alien smuggling crime means any felony punishable under section 274(a), 277, or 278 of the Immigration and Nationality Act (8 U.S.C. 1324(a), 1327, and 1328)..
 (c)Statute of limitationsSection 3298 of title 18, United States Code, is amended by inserting , 295, 296, or 297 after 274(a).
			
